Citation Nr: 1727558	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for an acquired psychiatric disorder, to include bipolar and anxiety disorder (acquired psychiatric disorder), in excess of 30 percent from February 1, 2006 to September 5, 2013, and in excess of 50 percent from September 5, 2013 to July 12, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to July 12, 2016.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board





ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the RO in Jackson Mississippi.  During the pendency of the appeal, a February 2015 rating decision granted a 50 percent disability rating for the acquired psychiatric disorder, effective September 5, 2013, and a January 2017 rating decision granted a 100 percent disability rating, effective July 12, 2016.  As such, the period on appeal for entitlement to an increased rating for the acquired psychiatric disorder is limited from February 1, 2006 (the date of claim for an increased rating) to July 12, 2016 (the date the Veteran was assigned a 100 percent schedular disability rating for the acquired psychiatric disorder).  

Notwithstanding the schedular 100 percent rating assigned for the service-connected acquired psychiatric disorder, the claim for a TDIU for the period prior to July 12, 2016 is before the Board after it was inferred during the appeal for an increased rating for the acquired psychiatric disorder.  See Rice v Shinseki, 22 Vet App 447 (2009).  Under the facts of this case, to award a separate TDIU rating for the period from July 12, 2016, in addition to the schedular 100 percent rating based on the service-connected acquired psychiatric disorder, would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2016).  The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case distinguish the current appeal from the Court's holding in Bradley, where only a 
70 percent ("less than total") schedular disability rating based on PTSD had been granted.  In Bradley, the appellant was not in receipt of a 100 percent schedular rating for an acquired psychiatric disorder at the time the claim for TDIU was filed and asserted to be due only to the PTSD.  The present case is distinguishable from Bradley because the Veteran in this case is in receipt of a 100 percent ("total") schedular disability rating for the service-connected acquired psychiatric disorder for the period from July 12, 2016 forward; therefore, the schedular rating is not "less than total" to permit consideration for a TDIU from July 12, 2016 forward.  A TDIU from July 12, 2016 forward is rendered moot because a TDIU may only be considered, by regulation, "where the schedular rating is less than total."  38 C.F.R. § 4.14 (a) (2016).  

This case was previously before the Board in June 2016, where the Board remanded the acquired psychiatric issue on appeal for additional development, to include providing a new VA mental health examination.  A July 2016 VA examination report has been associated with the record.  As such, an additional remand to comply with the June 2016 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of a TDIU for the period prior to July 12, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period on appeal from February 1, 2006 to September 5, 2013, the service-connected acquired psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, panic attacks, nightmares, and intrusive memories. 

2.  For the entire rating period on appeal from February 1, 2006, the service-connected acquired psychiatric disorder was not characterized by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from February 1, 2006 to September 5, 2013, the criteria for a disability rating of 50 percent for an acquired psychiatric disorder have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2016).

2.  For the entire rating period on appeal from February 1, 2006 to July 12, 2016, the criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder have not been met or more nearly approximated.  38 C.F.R. §§ 1155,
 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Regarding the claim for an increased rating for the acquired psychiatric disorder, the duty to notify was satisfied through a September 2007 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in March 2006, February 2008, November 2010, May 2011, December 2013, December 2015, and July 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Acquired Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9432.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016). 

The Veteran contends generally that the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 30 percent disability rating assigned for the appeal period from February 1, 2007 to September 5, 2013, and the 50 percent disability rating assigned from September 5, 2013 to July 12, 2016.  An April 2007 statement reflects that the Veteran wrote that the acquired psychiatric disorder should be rated at least 
50 percent disabling.    

A March 2006 VA examination report reflects that the Veteran reported both chronic anxiety and sleep impairment and the inability to trust others.  The Veteran denied delusions or hallucinations.  Upon examination, the March VA 2006 examiner assessed a goal-directed thought process, impaired concentration, and intact judgment.  The March 2006 VA examiner diagnosed generalized anxiety disorder and assigned a GAF score of 58. 
A July 2007 VA treatment record reflects that the Veteran reported insomnia, nightmares, mood swings, irritability, panic attacks, and anger.  The Veteran denied suicidal or homicidal ideation.  The July 2007 VA examiner assessed normal speech, a linear thought process, and clear cognition.  

A January 2008 Decision Review Officer (DRO) hearing transcript reflects that the Veteran testified to being married since 1973 and chronic sleep impairment, to include nightmares. 

A February 2008 VA examination report reflects that the Veteran reported being married for 32 years, panic attacks, nightmares five times per week, and that symptoms of depression, anger, irritability, and anxiety had worsened in severity.  The Veteran also reported a suicide attempt two years prior, and denied current suicidal or homicidal ideation or plan.  Upon examination, the February 2008 VA examiner assessed orientation to time, person, and place, normal speech, and did not assess delusions or hallucinations.  The February 2008 VA examiner also noted that the acquired psychiatric disorder impacted the ability to perform routine, repetitive tasks, and the ability to interact appropriately with coworkers, and assigned a GAF score of 50.  

A November 2010 VA examination report reflects that the Veteran reported chronic sleep impairment, panic attacks one to two times per week, and denied suicidal ideation.  The Veteran also reported a suicide attempt two years prior, and denied current suicidal or homicidal ideation or plan.  Upon examination, the November 2010 VA examiner assessed normal speech and behavior with linear thought processes and reduced insight.  The November 2010 VA examiner did not discern evidence of psychosis.  A GAF score of 73 was assigned.  

The Veteran underwent an additional VA examination in May 2011.  The May 2011 VA examination report reflects that the Veteran reported chronic anxiety, panic attacks twice per week, and nightmares.  The Veteran also reported a previous suicide attempt and that he did not want to "do that again."  The May 2011 VA examiner noted that the Veteran appeared distressed and anxious.  

An August 2012 VA treatment record reflects that the VA examiner assessed anxiety and insomnia with the VA examiner assigning a GAF score of 78.  An October 2013 private treatment record reflects a private examiner assessed intense nightmares and assigned a GAF score of 68.  

An August 2013 VA treatment record reflects that the VA examiner assessed anxiety and insomnia, and assigned a GAF score of 65.  A September 2013 VA treatment record reflects that the Veteran reported intrusive, traumatic memories and that anxiety had recently increased in severity.  A GAF score of 50 was assigned.  A November 2013 VA treatment record reflects that the VA examiner assessed chronic anxiety.  A GAF score of 55 was assigned.  

February 2014 and May 2014 VA treatment records GAF scores of 45 and 41, respectively.  The May 2014 VA treatment record reflects the VA examiner assessed orientation to all spheres, productive speech, and a cooperative attitude.  The May 2014 VA examiner did not discern delusions, hallucinations, or suicidal or homicide ideation.   

A November 2014 DRO hearing transcript reflects that the Veteran testified chronic panic attacks, severe nightmares two to three times per week, anxiety, memory difficulties, avoidance of friends and family, one suicide attempt, and denied current suicidal or homicidal ideation.  

A December 2014 VA examination report reflects that the Veteran reported recently remarrying due to his first wife passing away, having a good relationship with his daughter, extreme anxiety, panic attacks, and nightmares.  Upon examination, the December 2014 VA examiner assessed an irritable and anxious affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suspiciousness, and impaired abstract thinking.  The December 2014 VA examiner opined that the service-connected acquired psychiatric disorder manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  No GAF score was assigned.  

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from February 1, 2006 to September 5, 2013, the frequency, severity, and duration of the Veteran's psychiatric symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9432 due to symptoms such as chronic sleep impairment, anxiety, depression, panic attacks, nightmares, and intrusive memories.  As discussed above, the March 2006 VA examiner assessed impaired concentration.  The July 2007 VA treatment record reflects insomnia, nightmares, mood swings, irritability, panic attacks, and anger.  The February 2008 VA examination report reflects anger, depression, irritability, and anxiety.  The February 2008 VA examiner also noted that the acquired psychiatric disorder impacted the ability to interact appropriately with coworkers.  The November 2010 VA examination report reflects the Veteran reported chronic sleep impairment and panic attacks one to two times per week.  The May 2011 VA examiner noted that the Veteran appeared distressed and anxious.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected acquired psychiatric disorder more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9432 for the appeal period from February 1, 2006 to September 5, 2013.  38 C.F.R. §§ 4.3, 4.7. 

Because the Board is granting a 50 percent disability rating for the acquired psychiatric disorder for the rating period from February 1, 2006 to September 5, 2013, and the Veteran is already in receipt of a 50 percent rating for the rating period from September 5, 2013 to July 12, 2016, the Board will now evaluate whether a higher rating than 50 percent is warranted for the entire increased rating period from February 1, 2006 to July 12, 2016.  

After a review of all the lay and medical evidence of record, the Board finds that, for the period from February 1, 2006 to July 12, 2016, the level of occupational and social impairment due to the acquired psychiatric disorder has not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 
38 C.F.R. § 4.130.  While the evidence demonstrates depression, occasional irritability, and memory difficulties, and a suicide attempt on one occasion, the evidence of record during the period on appeal does not indicate that the acquired psychiatric disorder manifested to the level of severity as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under hyphenated Diagnostic Code 9434-9400).  In fact, the same May 2011 VA treatment record reflecting one suicide attempt also reflects that the Veteran specifically denied any future intent or plan.  In addition, the Veteran has consistently denied hallucinations and suicidal or homicidal ideations, and no VA examiner has discerned evidence of psychotic or delusional processes.  

Further, the various GAF scores of 41, 45, 50, 55, 58, 65, 68, 73, and 78, assigned from approximately March 2006, when read together with the other evidence of record, demonstrate mild to moderate symptoms as evidenced by the Veteran's self-reports of anxiety, panic attacks, and nightmares.  The lay and medical evidence also shows mild to moderate symptoms as demonstrated by interpersonal relationships, including dating and remarrying.  Although GAF scores of 41 and 45 (indicative of serious symptoms) were assigned in February 2014 and May 2014, they alone are not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which include GAF scores ranging from 
50 to 78, as well as lay and medical evidence regarding specific symptoms and showing the overall degrees of social and occupational impairment.  For example, the same May 2014 VA treatment record that assigned a GAF score of 41 included findings of orientation in all spheres, productive speech, and a cooperative attitude.  The May 2014 VA examiner also did not discern delusions, hallucinations, or suicidal/homicidal ideation.  As such, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 50 percent rating for the period from February 1, 2006 to July 12, 2016 but did not more nearly approximate the higher 70 percent disability rating criteria for this period.  



Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the acquired psychiatric disorder for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology and degree of social and occupational impairment of the acquired psychiatric disorder with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9432, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for an acquired psychiatric disorder that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that are like or similar to the diagnostic criteria for a 50 percent rating for the entire rating period on appeal from February 1, 2006 to July 12, 2016.  The acquired psychiatric disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, chronic sleep impairment, intrusive memories, and anxiety, and GAF scores ranging from 41 to 78, with most scores in the 50 to 70 range.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected acquired psychiatric disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (acquired psychiatric disorder).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating of 50 percent for the acquired psychiatric disorder for the rating period from February 1, 2006 to September 5, 2013 is granted; a rating in excess of 50 percent for the entire rating period from February 1, 2006 to July 12, 2016 is denied.


REMAND

TDIU 

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. at 447.  As noted above, notwithstanding the schedular 100 percent schedular rating (effective July 12, 2016) assigned for the service-connected acquired psychiatric disorder, the claim for a TDIU for the period prior to July 12, 2016 is before the Board because it was inferred during the appeal for an increased rating for the service-connected acquired psychiatric disorder.  

The February 2008 VA examiner noted that the acquired psychiatric disorder impacted the ability to perform routine, repetitive tasks and the ability to interact appropriately with coworkers.  The December 2014 VA examiner assessed that the acquired psychiatric disorder manifested as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Board finds that the evidence has reasonably raised a claim for a TDIU for the period prior to July 12, 2016 in conjunction with the increased rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  

Accordingly, the issue for a TDIU for the period prior to July 12, 2016 is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU for the period prior to July 12, 2016.  The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU for the period prior to July 12, 2016 based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


